Order fixing and determining the lien of attorneys for legal services unanimously modified on the law and on the facts to the extent of fixing the lien at 20% of the sums received as refunds, and, as so modified, affirmed, with $20 costs and disbursements to appellant. In our view the record amply demonstrates that the 23 shipments about which the parties are in dispute were covered by the retainer agreement executed in June, 1953, wherein the attorneys’ fee was fixed at 20% of any customs refunds obtained without a trial, and not by the retainer agreement of July, 1950 providing for 50% of all refunds. It is clear to us that Empresas Rodriguez, S. A., was petitioners’ client and was treated as such with respect to the 23 claims and not appellant Rodriguez Shipping, Inc., with whom the 1950 arrangement was made. Any doubts must be resolved against petitioners who had sufficient opportunity at the time that negotiations were had leading up to the signing of the retainer of June, 1953 to clarify the position which they took only after the refunds had been obtained. Settle order. Concur — Botein, P. J., Breitel, Rabin, Valente and Stevens, JJ.